RESOLUCIÓN
Vista la Moción en cumplimiento de orden y solicitando la reinstalación presentada por el querellado David Crespo Segarra el 1ro de marzo de 1999, se autoriza su reinstala-ción al ejercicio de la abogacía.
Examinado el Informe de la Directora de la Oficina de Inspección de Notarías presentado el 12 de julio de 2000, se deniega la reinstalación al ejercicio de la notaría, hasta tanto esta Oficina certifique que el querellado ha subsa-nado todas las deficiencias existentes en su obra notarial.

Publíquese.

Lo acordó el Tribunal y certifica la Subsecretaría del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez se inhibió.
(Fdo.) Carmen E. Cruz Rivera Subsecretaría del Tribunal Supremo